IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,629


EX PARTE KEITH DEWAYNE DENSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. C-371-007789-0836626-A IN THE 371ST JUDICIAL DISTRICT
COURT FROM TARRANT COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two counts of
aggravated robbery and sentenced to sixty years' imprisonment for each count.  The Second Court
of Appeals affirmed his conviction.  Denson v. State, No. 02-03-360-CR (Tex. App. - Fort Worth,
April 21, 2005).  
	Applicant contends that his  appellate counsel rendered ineffective assistance because counsel
failed to advise him of his right to file petition for discretionary review pro se.  Applicant alleges that
appellate counsel told him that he would file a petition for discretionary review on his behalf if the
court of appeals affirmed his conviction.  Although counsel did advise Applicant that his conviction
had been affirmed, he did not file a petition for discretionary review on Applicant's behalf, and did
not advise Applicant of his right to file a pro se petition for discretionary review. 
	Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, the trial court
has entered findings of fact and conclusions of law that appellate counsel failed to advise Applicant
of his right to petition for discretionary review pro se.  The trial court recommends that relief be
granted.  Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the
judgment of the Second Court of Appeals in Cause No. 02-03-360-CR that affirmed his conviction
in Cause No. C-371-007789-0836626-A from the 371st Judicial District Court of Tarrant County. 
Applicant shall file his  petition for discretionary review with the Second Court of Appeals within
30 days of the date on which this Court's mandate issues.

Delivered: March 7, 2007
Do not publish